NOTICE OF ALLOWANCE

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the limitations
set forth in independent Claims 1 and 14 are not disclosed nor taught by the prior art. Examiner finds the amendment and arguments made by applicant in the remarks dated 02/18/2022 to be persuasive and overcome the prior art of record. 

The closest prior art of record is Thomas (2,601,466); Crosley et al. (2,143,976); Morton (2,737,785); Simmons (2,867,093); Janos (2,920,377); and Wojtecki et al. (4,347,433). 

The following is an examiner's statement of reasons for allowance: 
The prior art does not anticipate nor render obvious the combination set forth in the independent claim. The aforementioned references teach an evaporator, a cooling tube, a foil heater and an electric heating wire.

However, the references relied upon fail to teach specific the limitations of:
In Claim 1:  “…wherein the foil heater includes: a foil including two facing sheets that are attached to each other and that are made of metal having ductility, an electric heating wire that is interposed between the two facing sheets and that is in contact with the two facing sheets, the electric heating wire being configured to generate heat based on receiving the power, and a thermally conductive adhesive that is provided on an 

In Claim 14:  “…wherein the foil heater includes: a foil including two facing sheets that are attached to each other and that are made of metal having ductility, an electric heating wire that is interposed between the two facing sheets and that is in contact with the two facing sheets, the electric heating wire being configured to generate heat based on receiving the power, and a thermally conductive adhesive that is provided on one surface of the foil and that adheres the foil to an outer surface of the evaporator case, and wherein the foil heater is spaced apart from the cooling tube and arranged on the outer surface of the evaporator case without overlapping with the cooling tube.”


Therefore, when viewed as a whole and for at least the foregoing reasons, the prior art of record neither anticipates nor rendered obvious the present invention as set forth in the independent claim. Further search was conducted, and no prior art was found that renders the claims anticipated or in combination, obvious. 

Claims 1-3, 7-15, and 19-24 are allowed. 




Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Gould (2,936,598).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIRSTIN U OSWALD whose telephone number is (571)270-3557. The examiner can normally be reached 10 a.m. - 6 p.m. M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-


/KIRSTIN U OSWALD/Examiner, Art Unit 3763                                                                                                                                                                                                        




/ERIC S RUPPERT/Primary Examiner, Art Unit 3763